Leaking, V. C.
Pending a suit for divorce by the husband against his wife on the grounds of adultery an order was made directing the husband to pay to his wife certain alimony for her support and maintenance until the termination of the suit. At final hearing the wife was found guilty of adultery- as charged and a decree nisi was entered pursuant to our statute. Complainant now moves for an order terminating the order for the payment of alimony pendente lite.
While I entertain the view that the decree nisi should not be treated as operative, of its own force, to discharge the order for alimony, I think it entirely clear that in a case where at final hearing this court ascertains the facts to be of such a nature that alimony pendente lite could not have been appropriately allowed had such facts been known to the court when the order for alimony pendente lite was made, this court should, on application made for relief against the outstanding order, terminate such order. The decree nisi adjudges the wife guilty of adultery. *475At the end of the statutory period the bonds of matrimony will be dissolved unless some cause is shown in the interim why a final decree to that effect should not be then entered. The adjudication of guilt is final, so far as this court is concerned, in the absence of cause shown for relief against that adjudication. It seems manifest, therefore, that the order for alimony pendente lite, which was made upon the assumption of innocence on the part of the wife, should be now terminated, in the absence of any cause shown by her why doubts should be entertained touching the adjudication which was made at final hearing.
I will advise an order discharging the order for alimony pendente lite.